DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Element 14a is missing in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Throughout the specification, “figure” should be “Figure”
In Paragraph [0026], “production hydrogen” should be “producing hydrogen”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 22-25, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “at least one of the inlet flow path, outlet flow path, consolidation flow path or dispense flow path “in lines 9-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the central controller" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation “the central controller” will be considered as the local or hydrogen production system controller. 
Claim 9 recites the limitation "a compressor module" in lines 6-7.  It is unclear if the “compressor module” is the second compressor module or if it is the first module. For purposes of examination, the limitation “a compressor module” will be considered as any compressor module. 
In Claim 22, the phrases “initiated by a user” and “activates a local controller…” is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim. See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9, 11, 14 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 20140352840 A1) in view of Graham (US 20030164202 A1) in further view of Reddi (US 2018/0080608 A1).
Regarding Claim 1:
Blanchet discloses a distributed hydrogen refueling cascade method that has:
A large-scale hydrogen refueling station (300, Figure 3) comprising:
at least one supply storage (340, 350, and 360, Figure 3, the fuel reservoirs are the supply storage), 
a plurality of compressor modules (320, 381, and 382, Figure 3) each comprising a local controller (Paragraph [0051], an instrument can monitor and control the compressor modules), 
a plurality of dispenser modules (330, Figure 3), and 
wherein the at least one supply storage (340, 350, and 360, Figure 3), the plurality of compressor modules (320, 381, and 382, Figure 3), the plurality of dispenser modules (330, Figure 3) and the fuel source (310, Figure 3) are mutually connected by one or more flow paths 
	Blanchet does not disclose:
A hydrogen production system comprising a hydrogen production system controller,
wherein one of the controllers facilitates control of valves and thereby flow of hydrogen gas in the flow paths between the at least one supply storage, compressor modules, dispenser modules and / or hydrogen production system, and 
wherein the control of the valves enable flow of hydrogen gas in at least three of the flow paths simultaneously.
	Graham teaches a hydrogen fueling station that has:
A hydrogen production system (34, Figure 1, the hydrogen generator is the hydrogen production system) comprising a hydrogen production system controller (5(b), Figure 1 and Paragraph [0040]), and
wherein one of the controllers (5(a), Figure 1, the controller is the local controller) facilitates control of valves and thereby flow of hydrogen gas in the flow paths between the at least one supply storage, compressor modules, dispenser modules or hydrogen production system (Paragraphs [0041-0043]), and 
wherein the at least one supply storage (6, Figure 1), the compressor module (7, Figure 1), the plurality of dispenser modules (40, Figure 1) and the hydrogen production system (34, Figure 1) are mutually connected by one or more flow paths (Figure 1, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and hydrogen generator together).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet to include a hydrogen 
	Blanchet and Graham do not teach:
Wherein the control of the valves enable flow of hydrogen gas in at least three of the flow paths simultaneously.
	Reddi teaches a refueling station that has:
Wherein the control of the valves (104, 106, and 112, Figure 13B, the control units are the valves) enable flow of hydrogen gas in at least three of the flow paths simultaneously (Paragraphs [0062-0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include the control of the valves enable flow of hydrogen gas in at least three of the flow paths simultaneously as taught by Reddi with the motivation to reduce the cost of hydrogen refueling.  

Regarding Claim 2:
Blanchet discloses:
Comprising at least one supply storage (340, 350, and 360, Figure 3), at least three compressor modules (320, 381, and 382, Figure 3) and at least three dispenser modules (330, Figure 3).

Regarding Claim 4:
Blanchet discloses:
Multiple flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together) and multiple local controllers (Paragraph [0051]).
	Blanchet does not disclose:
Wherein the valves are controlled to establish: 
- an inlet flow path between at least one supply storage and at least one compressor module, 4 
- an outlet flow path between at least one compressor module and at least one dispenser module, 
- a consolidation flow path between at least one compressor module and at least one supply storage, 
- a dispense flow path between at least one supply storage and at least one dispenser module, 
wherein the local controller is controlling the valves so as to facilitate flow of gas in at least three of inlet flow path, outlet flow path, consolidation flow path or dispense flow path simultaneously.
	Graham teaches:
		A local controller (5(a), Figure 1) that controls the valves ().
	Blanchet and Graham do not teach:
- an inlet flow path between at least one supply storage and at least one compressor module, 4 

- a consolidation flow path between at least one compressor module and at least one supply storage, 
- a dispense flow path between at least one supply storage and at least one dispenser module, 
wherein the local controller is controlling the valves so as to facilitate flow of gas in at least three of inlet flow path, outlet flow path, consolidation flow path or dispense flow path simultaneously.
	Reddi teaches:
- an inlet flow path between at least one supply storage and at least one compressor module (See Annotated Figure 13B below), 4 
- an outlet flow path between at least one compressor module and at least one dispenser module (See Annotated Figure 13B below), 
- a consolidation flow path between at least one compressor module and at least one supply storage (See Annotated Figure 13B below), 
- a dispense flow path between at least one supply storage and at least one dispenser module (See Annotated Figure 13B below), 
wherein the controllers are controlling the valves so as to facilitate flow of gas in at least three of inlet flow path, outlet flow path, consolidation flow path or dispense flow path simultaneously (Paragraphs [0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include an inlet flow path, an outlet flow path, a consolidation flow path, a dispense flow path, and controlling 
It also would have been obvious to a person having ordinary skill in the art that the local controller of Blanchet can control the valves as seen in Graham simultaneously as seen in Reddi.
Reddi, Figure 13B
(Annotated by Examiner)

    PNG
    media_image1.png
    676
    1112
    media_image1.png
    Greyscale

Regarding Claim 9:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3), a central controller (Paragraph [0051]), and at least three compressor modules (320, 381, and 382, Figure 3).
	Blanchet does not dislcose:
Wherein the central controller is controlling the valves so that a first inlet flow path is connecting a first vessel of the at least one supply storag
	Graham teaches:
		A controller can control the valves (5(a), Figure 1).
Blanchet and Graham do not teach:
Wherein the central controller is controlling the valves so that a first inlet flow path is connecting a first vessel of the at least one supply storag
	Reddi teaches:
A first inlet flow path (See Annotated Figure 13B below) is connecting a first vessel of the at least one supply storage (101 and 103, Figure 13B) to a first compressor module (504, Figure 13B), a first outlet flow path (See Annotated Figure 13B below) is connecting the first compressor module (504, Figure 13B) to a first dispenser module (118, Figure 13B), a second inlet flow path (Paragraph [0065]) is connecting a second vessel of the at least one supply storage (101 and 103, Figure 13B) and a compressor module (504, Figure 13B) and a first consolidation flow path (See Annotated Figure 13B below) is connecting the second compressor module (502, Figure 13B) to a third supply storage (Paragraph [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include a first inlet flow path is connecting a first vessel of the at least one supply storag
Reddi, Figure 13B
(Annotated by Examiner)

    PNG
    media_image2.png
    676
    1023
    media_image2.png
    Greyscale

Regarding Claim 11:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3) and at least three compressor modules (320, 381, and 382, Figure 3).
Blanchet and Graham do not teach:

	Reddi teaches:
Wherein a first supply storage vessel of a supply storage serves as gas input (Paragraph [0062])  to one inlet flow path (Figure 13B, the inlet flow path is the path between the first tier vessel banks to the fist compressor module) to a first compressor module (504, Figure 13B) simultaneously with a second vessel of the supply storage serving as gas receiver (Paragraphs [0062] and [0066]) of a consolidation flow path (Figure 13, the consolidation flow path is the path between the second compressor module and the second storage vessel in tier 1) from a second compressor module (502, Figure 13B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include a first supply storage vessel of a supply storage serves as gas input to one inlet flow path to a first compressor module simultaneously with a second vessel of the supply storage serving as gas receiver of a consolidation flow path from a second compressor module as taught by Reddi with the motivation to have the pressure within the vessels be at rated maximum pressure.  

Regarding Claim 14:
Blanchet discloses:
At least one supply storage (340, 350, and 360, Figure 3), a central controller (Paragraph [0051]), and at least three compressor modules (320, 381, and 382, Figure 3).
	Blanchet and Graham do not teach:

	Reddi teaches:
Wherein a first part of a refueling is made directly from one of the supply storages (Paragraph [0063]) and a second part of the refueling is made via a compressor module (Paragraph [0064]),6 wherein the shift between the first and the second part is made when the flow in the dispense flow path is estimated to be lower than the flow generated by the compressor module in the output flow path (Paragraphs [0063-0064]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include a first part of a refueling is made directly from one of the supply storages and a second part of the refueling is made via a compressor module,6 wherein the shift between the first and the second part is made when the flow in the dispense flow path is estimated to be lower than the flow generated by the compressor module in the output flow path as taught by Reddi with the motivation to have the pressure within the vessels be at rated maximum pressure and have faster fueling.  

Regarding Claim 18:
Blanchet discloses:
Wherein the ratio of compressor modules (320, 381, and 382, Figure 3) to supply storage (350, Figure 3) is at least 3 to 1.
.

Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi and Cohen (US 20170336028 A1).
Regarding Claim 5:
Blanchet discloses:
A local controller (Paragraph [0051]).
Blanchet does not disclose:
Wherein the local controller, during the first part of the refueling, is configured to control the valves of a particular compressor module to facilitate flow of hydrogen via the dispensing flow path from a vessel of the at least one supply storage to a dispenser module associated with the specific compressor module and furthermore configured to control the compressor and the valves to facilitate flow of hydrogen in the inlet flow path and in the consolidation flow path and thereby facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously.
	Graham teaches:
A local controller (5(a), Figure 1) can control valves and the compressor (Paragraphs [0041-0043]).
	Blanchet and Graham do not teach:

	Reddi teaches:
The control units (104, 106, and 112, Figure 13B, the control units are the valves) during the first part of the refueling (Paragraph [0063]), is configured to control the valves of a particular compressor module to facilitate flow of hydrogen via the dispensing flow path from a vessel of the at least one supply storage to a dispenser module associated with the specific compressor module (Paragraphs [0062-0063]) and furthermore configured to control the compressor and the valves to facilitate flow of hydrogen in the inlet flow path and in the consolidation flow path (Paragraph [0066]).
	Blanchet, Reddi, and Graham do not teach:
Facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously.
	Cohen teaches a compressed gas dispensing method that has:
Facilitating pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include 
It also would have been obvious to a person having ordinary skill in the art that the local controller of Blanchet can control the valves as seen in Graham to allow for simultaneous flows as seen in Reddi and Cohen. 
Further regarding Claim 5, the phrase “configured to control the valves” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 6:
Blanchet discloses:
A local controller (Paragraph [0051]).
Blanchet does not disclose:
Wherein the valves are controlled to establish:
a first supply flow path between the hydrogen production system and at least one supply storage, and / or  
a second supply flow path between the hydrogen production system and at least on compressor module, 
wherein the hydrogen production system controller and / or one or more local controllers are controlling the valves so as to facilitate flow of gas in the first supply flow path or in the second supply flow path simultaneously with flow of gas in at least one of the inlet flow path, outlet flow path, consolidation flow path or dispense flow path.
	Graham teaches:
A first supply flow path (54, Figure 1) between the hydrogen production system (34, Figure 1) and at least one supply storage (6, Figure 1), and 

	Blanchet, Reddi, and Graham do not teach:
Wherein the hydrogen production system controller and / or one or more local controllers are controlling the valves so as to facilitate flow of gas in the first supply flow path or in the second supply flow path simultaneously with flow of gas in at least one of the inlet flow path, outlet flow path, consolidation flow path or dispense flow path.
	Cohen teaches a compressed gas dispensing method that has:
Facilitate flow of gas in the first supply flow path simultaneously with flow of gas in at least one of the dispense flow path (Paragraph [0146]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include pressure consolidation of a vessel and refueling of a vehicle vessel simultaneously as taught by Cohen with the motivation to maintain high pressure within the vessels in a cost effective manner. 
It also would have been obvious to a person having ordinary skill in the art that the local controller of Blanchet can control the valves as seen in Graham to allow for simultaneous flows as seen in Cohen. 

Regarding Claim 16:
Blanchet discloses:
	A local controller (Paragraph [0051]).
Blanchet does not disclose:

Graham teaches:
	One local controller (5(a), Figure 1).
Blanchet and Graham do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local controller so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank.
Reddi teaches:
	Simultaneous flow in at least three of the flow paths (Paragraph [0062]).
Blanchet, Reddi, and Graham do not teach:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local controller so as to enable one compressor module to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank.
	Cohen teaches:
Wherein the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank as taught by Cohen with the motivation to maintain high pressure within the vessels. 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi and Hobbs (US 20050000802 A1).
Regarding Claim 12:
Blanchet discloses:
	A fuel source (310, Figure 3).
Blanchet and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when the pressure in the at least one supply storage vessel is below a plant pressure threshold.
	Graham teaches:
		The hydrogen production system (34, Figure 1).
Blanchet, Graham, and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when the pressure in the at least one supply storage vessel is below a plant pressure threshold.
	Hobbs teaches a hydrogen handling and dispensing system that has:
Wherein the hydrogen production system is producing hydrogen when the pressure in the at least one supply storage vessel is below a plant pressure threshold (Paragraph [0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include the hydrogen production system is producing hydrogen when the pressure in the at least one .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Hobbs, and Kahn (US 20060236608 A1).
Regarding Claim 13:
Blanchet discloses:
	A fuel source (310, Figure 3).
Blanchet, Hobbs, and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when the energy price is below an energy price threshold value if the pressure in all supply storage vessels is above the plant pressure threshold.
	Graham teaches:
		The hydrogen production system (34, Figure 1).
Blanchet, Graham, Hobbs, and Reddi do not teach:
Wherein the hydrogen production system is producing hydrogen when the energy price is below an energy price threshold value if the pressure in all supply storage vessels is above the plant pressure threshold.
	Kahn teaches a system for dispensing hydrogen:
Wherein the hydrogen production system is producing hydrogen when the energy price is below an energy price threshold value if the pressure in all supply storage vessels is above the plant pressure threshold (Paragraph [0025]).

. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi and Hwang (US 20160273711 A1).
Regarding Claim 17:
	Blanchet discloses:
The local controller (Paragraph [0051]) and at least three flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together).
	Blanchet and Reddi do not teach:
Wherein all valves controllable by the local controller required to control the flow in at least three of the flow paths is physically located at part of the compressor module.
	Graham teaches:
Wherein all valves controllable by the local controller required to control the flow in at least three of the flow paths (Paragraphs [0041-0043]).
Blanchet, Graham, and Reddi do not teach:
Wherein all valves controllable by the local controller required to control the flow in at least three of the flow paths is physically located at part of the compressor module.
	Hwang teaches a compressor system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include all valves controllable by the local controller required to control the flow in at least three of the flow paths is physically located at part of the compressor module as taught by Hwang with the motivation to control the operation of the compressors. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi and Westerlund (WO 2019009794 A1).
Regarding Claim 19:
Blanchet discloses:
	A large-scale refueling station (300, Figure 3).
Blanchet, Graham, and Reddi do not teach:
Wherein a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller.
	Westerlund teaches:
Wherein a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller (Page 15, Lines 20-29 to Pages 16, Lines 1-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Hobbs, and Graham to include a vehicle approaching the large-scale refueling station is identified and guided to an available dispenser by a master controller as taught by Westerlund with the motivation to have a time slot for the fueling of the vehicle. 

Regarding Claim 20:
The above-disclosed combination of Blanchet, Reddi, Hobbs, Westerlund and Graham accounts for this subject matter where Westerlund teaches wherein the identification includes registering at least one of the pressure of gas in the vehicle tank and vehicle tank size (Page 15, Lines 20-29). 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Hobbs, and Youlio (US 20170146194 A1).
Regarding Claim 22:
Blanchet discloses a distributed hydrogen refueling cascade method that has:
Method of refueling a vehicle vessel from a large-scale refueling station (300, Figure 3) comprising at least one supply storage (340, 350, and 360, Figure 3, the fuel reservoirs are the supply storage), a plurality of compressor modules (320, 381, and 382, Figure 3) each comprising a local controller (Paragraph [0051], an instrument can monitor and control the compressor modules), 
a plurality of dispenser modules (330, Figure 3)7, and 
wherein the at least one supply storage (340, 350, and 360, Figure 3), the plurality of compressor modules (320, 381, and 382, Figure 3), the plurality of dispenser modules (330, Figure 3) and the fuel source (310, Figure 3) are mutually connected by one or more flow paths (Figure 3, there are multiple flow paths that connect the at least one supply storage, compressor modules, dispensers and fuel source together).
	Blanchet does not disclose:

- connecting the vehicle vessel to a dispenser module, 
- starting the refueling from a user interface, 
- initiating flow of hydrogen gas from a supply storage via a dispense flow path during a first part of the refueling, 
- continuing the flow of hydrogen via a compressor module during a second part of the refueling, and 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
wherein the refueling is initiated by a user who, via the user interface, activates the local controller of the compressor module associated with the dispensing modul
Graham teaches a hydrogen fueling station that has:
A hydrogen production system (34, Figure 1, the hydrogen generator is the hydrogen production system) comprising a hydrogen production system controller (5(b), Figure 1 and Paragraph [0040]),
wherein one of the controllers (5(a), Figure 1, the controller is the local controller) facilitates control of valves (Paragraphs [0041-0043]),
wherein the at least one supply storage (6, Figure 1), the compressor module (7, Figure 1), the plurality of dispenser modules (40, Figure 1) and the hydrogen production system (34, Figure 1) are mutually connected by one or more flow paths (Figure 1, there are multiple flow 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet to include a hydrogen production system comprising a hydrogen production system controller and multiple flow paths as taught by Graham with the motivation to pressurize the storage tanks and to provide gas to the dispensers to provide the highest available pressure gas to the service port.  
	Blanchart and Graham do not teach:
- connecting the vehicle vessel to a dispenser module, 
- starting the refueling from a user interface, 
- initiating flow of hydrogen gas from a supply storage via a dispense flow path during a first part of the refueling, 
- continuing the flow of hydrogen via a compressor module during a second part of the refueling, and 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
wherein the refueling is initiated by a user who, via the user interface, activates the local controller of the compressor module associated with the dispensing modul
	Reddi teaches a refueling station that has:
- initiating flow of hydrogen gas from a supply storage via a dispense flow path during a first part of the refueling (Paragraph [0063]), 

based here on the local controller change status of one or more valves (104, 106, and 112, Figure 13B, the control units are the valves) to facilitate flow of gas via a dispense flow path during a first part of the refueling and via an outlet flow path during a second part of the refueling (Paragraphs [0062-0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet and Graham to include initiating flow, continuing the flow of hydrogen, and  based here on the local controller change status of one or more valves to facilitate flow of gas via a dispense flow path during a first part of the refueling and via an outlet flow path during a second part of the refueling as taught by Reddi with the motivation to reduce the cost of hydrogen refueling. 
	Blanchet, Graham, and Reddi do not teach:
 - connecting the vehicle vessel to a dispenser module, 
- starting the refueling from a user interface, 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached, 
wherein the refueling is initiated by a user who, via the user interface, activates the local controller of the compressor module associated with the dispensing modul
	Hobbs teaches a hydrogen handling and dispensing system that has:
- starting the refueling from a user interface (Paragraph [0054]), and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include starting the refueling from a user interface and  wherein the refueling is initiated by a user who, via the user interface, activates the local controller of the compressor module associated with the dispensing modul
Blanchet, Graham, Hobbs and Reddi do not teach:
 - connecting the vehicle vessel to a dispenser module, 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached.
	Youlio teaches a hydrogen dispensing unit that has:
- connecting the vehicle vessel to a dispenser module (Paragraph [0078]]), 
- disconnecting the dispenser module from the vehicle vessel when a target pressure is reached (Paragraph [0104]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, Hobbs and Graham to include connecting and disconnecting the vehicle as taught by Youlio with the motivation to fuel a vehicle with a desired pressure. 

Regarding Claim 23:


Regarding Claim 24:
The above-discussed combination of Blanchet, Reddi, Hobbs, Graham, and Youlio accounts for this subject matter where Reddi teaches wherein during the second part of the refueling a first compressor module is used for refueling of a vehicle vessel and simultaneously a second compressor is used for pressure consolidation between vessels of the at least one supply storages (Paragraphs [0062-0066]).

Regarding Claim 25:
Blanchet discloses:
	Three compressor modules (320, 381, and 382, Figure 3).
Blanchet, Hobbs, and Youlio do not teach:
Wherein simultaneously a third compressor module is used for moving pressure from a low-pressure storage connected to the hydrogen production system to a medium or high-pressure supply storage or to a vehicle vessel.
	Graham teaches:
The hydrogen production system (34, Figure 1) connected to a low-pressure storage (6, Figure 1).
Blanchet, Hobbs, Graham and Youlio do not teach:

	Reddi teaches:
Wherein simultaneously a compressor module is used for moving pressure from a low-pressure storage to a medium or high-pressure supply storage (Paragraphs [0062] and [0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Youlio, Hobbs and Graham to include simultaneously a compressor module is used for moving pressure from a low-pressure storage to a medium or high-pressure supply storage as taught by Reddi with the motivation to have the pressure vessels at maximum pressure. 

Blanchet, Youlio, Hobbs, Reddi, and Graham discloses the claimed invention except for a third compressor module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a third compressor module is used for moving pressure from a low-pressure storage connected to the hydrogen production system to a medium or high-pressure supply storage or to a vehicle vessel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchet in view of Graham in further view of Reddi, Hobbs, Cohen and Youlio.
Regarding Claim 27:
Blanchet discloses:

Blanchet, Hobbs, and Youlio does not disclose:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local controllers so as to enable one compressor module to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Graham teaches:
One local controller (5(a), Figure 1).
Blanchet, Hobbs, Graham and Youlio does not disclose:
Wherein the simultaneous flow in at least three of the flow paths is controlled by one local controllers so as to enable one compressor module to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Reddi teaches:
	Simultaneous flow in at least three of the flow paths (Paragraph [0062]).
Blanchet, Hobbs, Graham, Reddi, and Youlio does not disclose:
Wherein the simultaneous flow in at least three of the flow paths to perform pressure consolidation of a vessel of the supply storage simultaneously with refueling a vehicle tank.
Cohen teaches compressed dispensing method that has:
Wherein the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of a vessel simultaneously with refueling a vehicle tank (Paragraphs [0161-0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Blanchet, Reddi, and Graham to include the simultaneous flow in at least three of the flow paths is to perform pressure consolidation of 
It also would have been obvious to a person having ordinary skill in the art that the local controller of Blanchet can control the valves as seen in Graham to allow for simultaneous flows as seen in Reddi and Cohen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eglowainy (US 20150090364 A1) teaches a refueling station that has a compressor and consolidating gas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753